Citation Nr: 0422224	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active naval service from November 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that determination, the RO inter 
alia denied service connection for a low back injury.  

In February 2003, the appellant testified at a hearing before 
the undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The appellant has not been afforded a 
recent VA examination to address the etiology of his current 
low back disorder.  In this case, a medical examination is 
necessary to substantiate the claim and is required by the 
VCAA.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  

2.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and obtain copies of medical 
records prepared in association with 
treatment of the appellant at the Long 
Beach Naval Hospital between November 
1945 and April 1946.  Associate all 
documents obtained with the claims file.  

3.  Upon completion of the action in 
paragraph 2, schedule the appellant for a 
VA orthopedic examination to determine 
the nature and etiology of the current 
disorder of the lumbar spine.  Send the 
claims folder to the physician for 
review; any report written by the 
physician should specifically state that 
such a review was conducted.  After 
reviewing the available medical records 
and examining the appellant, ask the 
physician to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - on the nature of 
any current disorder of the lumbar spine.  
If such a disorder is identified, the 
physician should opine whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at  least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to symptoms or findings noted in 
the service medical records.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



